Citation Nr: 0407229	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  02-06 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to a separate compensable rating for 
tinnitus.  

3.  Entitlement to service connection for gingivitis.  

4.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2002 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

With respect to the veteran's tinnitus claim, the Board notes 
that in the April 2002 rating decision on appeal, the RO in 
fact granted service connection for persistent tinnitus as a 
manifestation of small vessel disease of the brain and 
assigned a 10 percent disability rating on the basis of the 
persistent tinnitus.  Oddly enough, it also indicated in the 
rating decision that it was denying service connection for 
tinnitus because it neither occurred in nor was caused by 
service and because it was being rated as a symptom of the 
service-connected small vessel disease of the brain.  The 
veteran's notice of disagreement relates to the denial of 
service connection for tinnitus.  In the statement of the 
case issued in response, the RO framed the issue as 
entitlement to a separate compensable rating for tinnitus and 
informed the veteran that service connection had been granted 
for persistent tinnitus and that the 10 percent rating 
assigned for small vessel disease of the brain was based on 
persistent tinnitus.  The Board has also construed the issue 
on appeal as entitlement to a separate compensable rating for 
tinnitus in view of the fact that service connection has 
already been granted for this disability.

The issue of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities is addressed in 
the remand that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss disability is 
related to either his service-connected diabetes or in-
service noise exposure.  

2.  The service-connected small vessel disease of the brain 
is currently assigned a 10 percent rating on the basis of 
persistent tinnitus.  

3.  The veteran's gingivitis is etiologically related to his 
service-connected diabetes mellitus.  


CONCLUSION OF LAW

1.  The veteran's bilateral hearing loss disability is due to 
service-connected diabetes or in-service acoustic trauma.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2003).

2.  The veteran's chronic gingivitis is proximately due to 
his service-connected diabetes mellitus but is not a 
disability for compensation purposes.  38 C.F.R. § 3.310(a), 
3.381, 17.161 (2003).

3.  A separate compensable evaluation is not warranted for 
tinnitus.  38 C.F.R. § 4.14 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002) and the implementing 
regulations are applicable to the matters decided herein.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim for 
service connection for bilateral hearing loss disability, as 
well as his entitlement to service connection for gingivitis 
for treatment purposes.  Therefore, no further development 
under the VCAA or the implementing regulations is required 
with respect to either of these matters.

As explained below, to the extent that the veteran is seeking 
compensation for gingivitis and a separate compensable 
evaluation for tinnitus, his claims are without legal merit 
and consequently cannot be substantiated.  Therefore, no 
further development with respect to either of these matters 
is required.

Evidentiary Background:  The veteran's DD 214 indicates that 
he served in Vietnam from March 1971 to January 1972.  His 
military occupational specialty is noted as special purpose 
equipment repair.  His service medical records are silent for 
any complaint, treatment, or diagnosis of periodontal disease 
or hearing loss.  His separation examination report is 
negative for any neurologic, ear, eardrum, mouth, or dental 
disability.  His whispered voice hearing was recorded as 
15/15, bilaterally.  

The report of a June 2001 private audiological examination 
notes that the veteran complained of tinnitus.  He was 
diagnosed with borderline-normal sloping to moderate 
bilateral sensorineural hearing loss.  

A July 2001 private neurological examination report from Dr. 
Malcolm P. Berger indicates that the veteran was having 
difficulty with tinnitus.  He had an MRI scan of the brain 
which showed multiple, deep white matter scars.  On 
neurological examination, he exhibited normal strength, tone 
and mass.  His reflexes and coordination were grossly within 
normal limits.  The pertinent diagnosis was small vessel 
disease of the brain related to diabetes.  

The veteran was afforded a November 2001 VA audiological 
examination.  He was noted to have constant bilateral 
tinnitus which affected his ability to sleep.  He had no 
vertigo.  He also reported decreased hearing.  He reported 
that he was exposed to noise while working as a driver 
supplying soldiers with equipment.  His military duty also 
involved exposure to gunfire and artillery during training.  
He reported no post service noise exposure.  He was noted to 
have a puretone average threshold of 45 hertz in the right 
ear and 48.75 hertz in the left.  His speech recognition was 
recorded as 96 percent bilaterally.  It was opined that the 
veteran's tinnitus could be attributable to either diabetes 
and/or hearing problems.  The examiner noted that it is at 
least likely as not that the veteran's hearing loss was due 
to a combination of noise exposure, diabetes, and 
presbycusis.  The examiner felt that the veteran should be 
compensated for his tinnitus and hearing loss.  
 
The veteran was also afforded a VA dental examination in 
November 2001.  It was noted that he had poor oral hygiene.  
There was moderate-to-severe bone loss of the remaining 
dentition and interproximal subgingival calculus.  It was 
noted that a correlation existed between diabetes and 
periodontal disease.  The pertinent diagnosis was periodontal 
disease due to poor oral hygiene which may be in conjunction 
with the veteran's diabetes.  

By rating action dated in April 2002, service connection was 
granted for the veteran's diabetes mellitus and small vessel 
disease of the brain.  

A June 2002 statement from the veteran's private dentist, Dr. 
Michael W. Contes, notes that the veteran exhibited 
periodontal disease inconsistent with his age with so few 
local irritating factors.  Dr. Contes believed that this had 
something to do with a compromised immune system possibly due 
either directly or indirectly to his diabetes or Agent Orange 
exposure.  Despite being seen fairly regularly for scalings, 
curretage, hygiene instruction, and chlorhexidine therapy, 
the veteran still lost seven teeth due to periodontal 
disease.  Dr. Contes wrote, "I definitely feel there is a 
linkage" between the veteran's diabetes and his periodontal 
disease.    

Service Connection

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

With respect to dental disabilities, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. § 17.161. 38 C.F.R. § 3.381.  

A compensable rating is authorized for loss of teeth due to 
the loss of substance of the body or the maxilla or of the 
mandible when there is no loss of continuity, when the loss 
of masticatory surface cannot be restored by suitable 
prosthesis, and with loss of all the upper anterior teeth 
missing, with all of the lower anterior teeth missing, or 
with loss of all the upper and lower teeth on one side.  38 
C.F.R. § 4.150, Diagnostic Code 9913 (2003).  It is noted 
that the rating only applies to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.

The veteran contends that his hearing loss is related to in-
service acoustic trauma.  

During the November 2001 VA audiological examination, the 
veteran reported that he was exposed to in-service trauma in 
the form of loud noises while training and noises while 
working with equipment and delivering supplies.  While not 
competent to render medical opinions, the veteran is 
competent to attest to his exposure to noise during service.  
His report of noise exposure is consistent with his military 
service and occupational specialty of special equipment 
repairman.  After reviewing the veteran's medical history, 
the VA examiner opined that the veteran's present hearing 
loss could be related either to his diabetes or in-service 
noise exposure.  There is no evidence of post service 
occupational noise exposure.  In light of the foregoing, the 
Board finds an award of service connection for the veteran's 
bilateral hearing loss is warranted.  

Gum Disease

The veteran contends that his periodontal disease resulted 
from his diabetes mellitus.  The VA dentist that examined the 
veteran in November 2001 noted that there was a correlation 
between the diabetes and periodontal disease and that the 
veteran's periodontal disease may be related to his diabetes.  
A similar opinion was proffered by the veteran's private 
dentist who opined that there was a definitive linkage 
between the veteran's diabetes and periodontal disease.  
Based on the foregoing, the Board finds that service 
connection for periodontal disease for treatment purposes is 
warranted as such condition is secondary to his service-
connected diabetes mellitus. 

However, as noted above, compensation is not payable for the 
veteran's periodontal disease.  

Separate Compensable Rating for Tinnitus

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The veteran is currently in receipt of a 10 percent 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8046 
(2003) for small vessel disease of the brain on the basis of 
persistent tinnitus.  

Although 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003) 
authorizes a 10 percent rating for recurrent tinnitus, it 
also provides that objective tinnitus should be rated under 
the diagnostic code for the condition causing it rather than 
under Diagnostic Code 6260.  

Since the currently assigned 10 percent rating under 
Diagnostic Code 8046 is based on persistent tinnitus, there 
is no legal basis for the assignment of a separate 
compensable rating for this disability.  





ORDER

Service connection for a bilateral hearing loss disability is 
granted.  

Service connection for chronic gingivitis is granted solely 
for purposes of entitlement to VA outpatient dental treatment 
and examination purposes.

A separate compensable rating for tinnitus is denied.


REMAND

With respect to the veteran's claim for service connection 
for peripheral neuropathy of the upper and lower extremities, 
the Board notes that VA has a duty to assist the veteran by 
providing a medical examination when such examination is 
necessary to make a decision on the claim.  In the present 
case, there is ambiguity regarding the presence of peripheral 
neuropathy.  A November 2001 VA neurological examination 
report indicates that the veteran had some sensory loss in 
the lower extremities that "could represent early diabetic 
neuropathy."  However, subsequent EMG findings in January 
2002 revealed no evidence of peripheral polyneuropathy. 
Similarly, the veteran's private physician, in a June 2002 
letter noted that the veteran had "no objective sings of 
neuropathy."  However, he went on to opine that the 
veteran's clinical picture was consistence with the presence 
of peripheral neuropathy.

The duty to assist requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the conflicting medical evidence, the 
Board is of the opinion that a new examination would be 
probative in ascertaining whether the veteran presently has 
peripheral neuropathy that is related to his service-
connected diabetes.  

Finally, the Board notes that the record does not reflect 
that the RO has complied with its duties to notify the 
veteran of any information, and any medical or lay evidence, 
not previously provided that is necessary to substantiate the 
claim; to notify him whether he or VA bears the burden of 
producing or obtaining that evidence or information; and to 
request him to submit any pertinent evidence in his 
possession.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the foregoing, this case is REMANDED to the RO 
via the Appeals Management Center, in Washington, D.C., for 
the following actions:

1.  The RO should also send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notification that 
he should submit any pertinent evidence 
in his possession and should provide the 
names and addresses of any medical care 
providers who have treated or evaluated 
him for peripheral neuropathy since June 
2002.  

2.  The RO should undertake appropriate 
development to obtain any other pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.  

3.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA neurological examination to 
ascertain the etiology of any currently 
present peripheral neuropathy.  The 
claims folder must be made available to 
the examiner for review before completion 
of the examination report.  The presence 
of peripheral neuropathy should be 
confirmed or ruled out.  If a diagnosis 
of peripheral neuropathy of the upper 
and/or lower extremities is rendered, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to the veteran's active service 
or his service-connected diabetes 
mellitus.  

4.  Then, the RO should undertake any 
other development it determines to be 
indicated.

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for peripheral neuropathy of 
the upper and lower extremities based on 
a de novo review of the pertinent 
evidence and without regard to any prior 
adjudication of the claim.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



